Name: 89/123/EEC: Commission Decision of 26 January 1989 approving a specific programme for the cattle, beef, poultry and eggs sector in the autonomous region of the Azores notified by the Portuguese Government pursuant to Council Regulation (EEC) No 355/77 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States;  agri-foodstuffs;  marketing;  means of agricultural production;  animal product
 Date Published: 1989-02-17

 Avis juridique important|31989D012389/123/EEC: Commission Decision of 26 January 1989 approving a specific programme for the cattle, beef, poultry and eggs sector in the autonomous region of the Azores notified by the Portuguese Government pursuant to Council Regulation (EEC) No 355/77 (Only the Portuguese text is authentic) Official Journal L 045 , 17/02/1989 P. 0031 - 0032*****COMMISSION DECISION of 26 January 1989 approving a specific programme for the cattle, beef, poultry and eggs sector in the autonomous region of the Azores notified by the Portuguese Government pursuant to Council Regulation (EEC) No 355/77 (Only the Portuguese text is authentic) (89/123/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on the common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 5 thereof, Whereas on 30 October 1987 the Portuguese Government forwarded a specific programme concerning the meat sector in the autonomous region of the Azores and submitted supplementary information on 1 July 1988; Whereas the aim of this specific programme is to rationalize and adapt the marketing and processing of live animals, their meat, processed products and eggs so as to increase the competitiveness of the sector and add value to its production; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) no 355/77; Whereas in view of the inexistance of some types of installations (egg grading and packing), the distance between the Islands, and between those and the Continent, it would be appropriate to amplify point B.2.12.(a) of the Commission criteria for the choice of projects to be financed under Regulation (EEC) No 355/77 (3) to allow the programme to include investments involving increases in poultrymeat slaughtering capacity and in hen egg grading and packing capacity; Whereas in view of the above and the need to avoid transporting live animals over long distances by sea, it would be appropriate to allow the financing of projects, namely concerning slaughterhouses, which, elsewhere, might be considered of such a small scale so as not to be eligible; Whereas approval of this programme does not extend to investments concerning products not listed in Annex II to the Treaty; Whereas approval of this programme does not extend to investments in cold storage facilities unless these are attached to processing and/or marketing facilities; Whereas approval of this programme does not extend to investments in slaughterhouses and other equipment which do not accord with the Community's public health legislation; Whereas the programme contains sufficient information as prescribed by Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in the meat sector in the autonomous region of the Azores; Whereas the estimated time required for implementation of this programme does not exceed the period mentioned in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the marketing and processing of live animals, their meat, processed products and eggs in the autonomous region of the Azores, presented by the Portuguese Government on 30 October 1987, concerning which further particulars were provided on 1 July 1988 pursuant to Council Regulation (EEC) No 355/77 is hereby approved. 2. Such approval does not extend to investments in: - the manufacture of non-Annex II products, - cold storage facilities not attached to processing and/or marketing facilities, - slaughterhouses and other equipment not in accordance with EEC public health legislation. 3. Approval of this programme also covers investments involving increases in poultrymeat slaughtering capacity, hen egg grading and packing capacity and projects which, elsewhere, might be considered too small to be eligible. Article 2 This Decision is addressed to Portugal. Done at Brussels, 26 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1. (3) OJ No C 79, 26. 3. 1987, p. 3.